Dissenting Opinion by
Wright, J.:
It is my view that we should look through the veil of corporate structure to consider the realities of the instant factual situation. While the Land Company is merely the owner from a technical standpoint, it is actually the operator, receiving all of the earnings in excess of $300.00 per year. ■ Apparently the arrangement between the two corporations is being used as a means of frustrating acquisition of the facilities by the boroughs involved. I respectfully submit that, on this record, regulation by the Commission is in the public interest and its jurisdiction should be sustained.